UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1578


H. RICHARD AUSTIN, St. Louis, Missouri,

                Plaintiff - Appellant,

          v.

DOUGLAS G. PETERSON & ASSOCIATES, Greenfield, Massachusetts;
STEPHEN W. HOUGHTON, Greenfield, Massachusetts; JIMMY PAU,
Cary, North Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00877-BO)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Richard Austin, Appellant Pro Se.        George L. Goodridge,
CURTISS, CAREY, GATES, GRAVES & GOODRIDGE, LLP, Greenfield,
Massachusetts; Paul Marshall Yoder, WHARTON ALDHIZER & WEAVER,
PLC, Harrisonburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             H. Richard Austin appeals from the district court’s

order dismissing his complaint filed pursuant to Fed. R. Civ. P.

60(d)(3) against Defendants.             We have reviewed the record and

find    no   reversible     error.       Accordingly,       we    affirm    for   the

reasons stated by the district court.                   Austin v. Douglas G.

Peterson     &   Assocs.,       No.   5:13-cv-00877-BO      (E.D.N.C.      May    12,

2014).       We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented    in    the     materials

before   this    court    and    argument     would   not   aid    the   decisional

process.



                                                                            AFFIRMED




                                          2